Appellate Case: 21-9535    Document: 010110613171        Date Filed: 12/02/2021     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 2, 2021
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  MIKAEL DJUE KOFFI,

        Petitioner,

  v.                                                           No. 21-9535
                                                           (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

       Mikael Djue Koffi is a native and citizen of Côte d’Ivoire (Ivory Coast). An

 Immigration Judge (IJ) denied his application for asylum, statutory withholding of

 removal, and withholding of removal under the Convention Against Torture (CAT),

 and ordered his removal to Ivory Coast. The Board of Immigration Appeals (BIA)

 dismissed his appeal of the IJ’s decision, and Koffi has filed a petition for review.

 Exercising jurisdiction under 8 U.S.C. § 1252(a), we deny the petition for review.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-9535     Document: 010110613171        Date Filed: 12/02/2021     Page: 2



                                   I. BACKGROUND

       Koffi entered the United States in January 2018 on a valid student visa. The

 Department of Homeland Security served him with a notice to appear before an IJ

 because he failed to comply with his visa requirements. Before the IJ, Koffi applied

 for asylum, withholding of removal, and CAT withholding, asserting past harm and

 the threat of future harm based on an imputed political opinion.

       At a hearing before the IJ, Koffi explained that there was an attempted military

 mutiny in Ivory Coast in January 2017, and his uncle, a military colonel, was

 detained and questioned about it. His uncle was released and then decided to leave

 the country. He asked Koffi to stay at his home and take care of it. While Koffi was

 staying at his uncle’s home, the police came to search it. Koffi cooperated in the

 search. The police found a box of weapons and asked Koffi if he was in the military.

 Koffi gave them his identification card and said he did not know anything about the

 weapons. The police slapped him and pushed him to the ground, injuring his arm,

 and possibly dislocating it. They took him to the police station and kept him in jail

 for about a week, questioning him about his uncle and his uncle’s soldiers. At the

 jail, someone “who knew something about medicine” looked at Koffi’s arm. Admin.

 R. at 102. The republican guard then detained Koffi in a different jail for a week,

 where he was beaten every day, questioned about his uncle, and not fed well.1 He

 was next transferred to a military prison and held there for about two-and-a-half


       1
         Koffi testified that the republican guard is “a force . . . dedicated only for the
 president.” Admin. R. at 104:15-16.
                                             2
Appellate Case: 21-9535    Document: 010110613171         Date Filed: 12/02/2021     Page: 3



 months. He was not “physically harmed” at the prison. Id. at 106. There, a prison

 official who knew Koffi’s uncle noticed him and helped Koffi get released from

 prison.

       Koffi’s father was concerned Koffi would be arrested or detained again, so he

 sent Koffi to live with Koffi’s mother in a remote Ivory Coast village. Koffi stayed

 there unharmed for six months. During that time he learned that police had searched

 and destroyed his father’s home looking for weapons and Koffi’s uncle. In January

 2018, Koffi left Ivory Coast with a student visa his father had obtained for him.

 While at the airport, Koffi noticed republican guard members and feared he would be

 detained, but a friend of his father’s bribed an official to allow Koffi to leave without

 incident.

       Since Koffi came to the United States in January 2018, no member of his

 family has been harmed. In November 2018, he posted a video online that received

 comments from individuals Koffi believed were the soldiers who had detained him.

 One comment said, “we found you,” id. at 115, and other comments insulted Koffi.

 Based on those comments, Koffi feared the soldiers had located him and will harm

 him if he returns to Ivory Coast.

       The IJ found Koffi generally credible but denied all forms of relief. With

 respect to the asylum claim, the IJ concluded the level of harm Koffi suffered did not

 constitute persecution because his testimony was vague regarding being beaten daily,

 and it appeared he was not badly injured because he did not testify he needed medical

 attention other than what he received for his initial arm injury. The IJ further

                                             3
Appellate Case: 21-9535     Document: 010110613171       Date Filed: 12/02/2021       Page: 4



 determined that even if the level of harm was sufficient to establish persecution, it

 was not on account of a statutorily protected ground. Because Koffi testified he was

 not politically active and had no political opinion, the IJ considered whether his

 uncle’s political opinion could be imputed to him, but the IJ was unable to find a

 sufficient connection in that regard. Instead, the IJ found it appeared more likely the

 government was interested in Koffi because he was found in a home with a large case

 of illegal weapons. The IJ also noted Koffi was able to successfully relocate to a

 remote village where he was not harmed. Accordingly, the IJ denied asylum. And

 because Koffi failed to meet his burden under the lesser asylum standard, the IJ

 found Koffi had not met his burden to establish a claim for statutory withholding of

 removal.

          As for withholding of removal under the CAT, the IJ found that country

 conditions indicated some ongoing human rights violations, ineffective control over

 security services, and abuse of detainees and prisoners. But the IJ found no

 particularized risk of torture or death given that the harm Koffi suffered in the past

 did not amount to torture, no members of his family had been tortured, and he was

 able to successfully relocate in Ivory Coast and live there unharmed for six months

 prior to his departure to the United States. The IJ therefore determined Koffi failed

 to meet his burden of establishing he would likely be tortured if removed to Ivory

 Coast.

          The BIA summarily agreed with the IJ’s decision and dismissed Koffi’s

 appeal. Koffi now seeks review of the BIA’s decision.

                                            4
Appellate Case: 21-9535    Document: 010110613171       Date Filed: 12/02/2021     Page: 5



                                   II. DISCUSSION

       A single BIA member issued a brief order deciding the merits of Koffi’s

 appeal, so the BIA’s order is the final order of removal we review. See Uanreroro v.

 Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006). But because the BIA upheld the

 IJ’s decision without adding any of its own analysis, we consult the IJ’s decision

 where necessary to understand the grounds for the BIA’s decision. See id. We

 review legal conclusions de novo and factual findings for substantial evidence.

 Vicente-Elias v. Mukasey, 532 F.3d 1086, 1091 (10th Cir. 2008). Under the

 substantial-evidence standard, “administrative findings of fact are conclusive unless

 any reasonable adjudicator would be compelled to conclude to the contrary.”

 8 U.S.C. § 1252(b)(4)(B). Because Koffi represents himself, we liberally construe

 his filings but do not act as his advocate. See Yang v. Archuleta, 525 F.3d 925, 927

 n.1 (10th Cir. 2008).

 A. Asylum

       An asylum applicant has the burden of proving his eligibility for asylum by

 establishing that he is a refugee as defined in 8 U.S.C. § 1101(a)(42). Yuk v.

 Ashcroft, 355 F.3d 1222, 1232 (10th Cir. 2004). As relevant to Koffi’s petition for

 review, an asylum applicant can establish refugee status by demonstrating that he has

 a well-founded fear of future persecution or that he has suffered past persecution,

 which gives rise to a rebuttable presumption that he has a well-founded fear of future

 persecution. See id. at 1232-33; see generally 8 C.F.R. § 1208.13(b) (explaining

 eligibility requirements). But there must be some nexus between the persecution and

                                            5
Appellate Case: 21-9535     Document: 010110613171         Date Filed: 12/02/2021      Page: 6



 the applicant’s “race, religion, nationality, membership in a particular social group,

 or political opinion.” 8 U.S.C. § 1101(a)(42)(A).

        The IJ determined Koffi had not established such a nexus. As the government

 correctly points out, Koffi has not challenged that determination. He argues only that

 the IJ erred in finding his past treatment did not rise to the level of persecution, his

 credible testimony should have been sufficient to establish eligibility for asylum, and

 the IJ did not consider country conditions. But without a showing of nexus, Koffi

 cannot establish refugee status regardless of the level of harm he experienced, the

 credibility of his testimony, or country conditions. Koffi’s failure to challenge the

 IJ’s nexus finding, therefore, forecloses success on his petition regardless of the

 merits of his challenges to IJ’s ruling. See Murrell v. Shalala, 43 F.3d 1388, 1390

 (10th Cir. 1994) (failure to challenge an agency finding that is an independently

 sufficient basis for the denial of relief forecloses success on appeal regardless of the

 merits of an alternative ground).

 B. Statutory Withholding of Removal

        Koffi’s failure to challenge the nexus finding is also dispositive of his request

 for withholding of removal under 8 U.S.C. § 1231(b)(3)(A), because that statute

 similarly requires a nexus between treatment and a protected ground: “[T]he

 Attorney General may not remove an alien to a country if the Attorney General

 decides that the alien’s life or freedom would be threatened in that country because of

 the alien’s race, religion, nationality, membership in a particular social group, or

 political opinion.” Id. § 1231(b)(3)(A) (emphasis added).

                                              6
Appellate Case: 21-9535    Document: 010110613171         Date Filed: 12/02/2021     Page: 7



 C. CAT Relief

       Unlike asylum and statutory withholding of removal, CAT withholding does

 not require a nexus between torture and a statutorily protected ground. Ritonga v.

 Holder, 633 F.3d 971, 978 (10th Cir. 2011). Koffi’s failure to address nexus,

 therefore, does not relieve us from addressing his CAT arguments.

       To be eligible for withholding of removal under the CAT, an applicant must

 “establish that it is more likely than not that he or she would be tortured if removed

 to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2). As relevant here,

 “[t]orture is defined as any act by which severe pain or suffering, whether physical or

 mental, is intentionally inflicted on a person for such purposes as obtaining from him

 or her or a third person information or a confession.” Id. § 1208.18(a)(1) (emphasis

 added). It “is an extreme form of cruel and inhuman treatment and does not include

 lesser forms of cruel, inhuman or degrading treatment or punishment that do not

 amount to torture.” Id. § 1208.18(a)(2) (emphasis added). And for “severe pain or

 suffering” to warrant CAT relief, it must be “inflicted by, or at the instigation of, or

 with the consent or acquiescence of, a public official acting in an official capacity or

 other person acting in an official capacity.” Id. § 1208.18(a)(1).2

       In assessing the likelihood of torture, a fact-finder must consider all relevant

 evidence, specifically including “[e]vidence of past torture inflicted upon the


       2
          Because torture requires both severe pain or suffering and an
 official-capacity component, Koffi’s argument that the IJ erred in denying CAT relief
 despite recognizing that the Ivory Coast government acquiesced in the mistreatment
 he suffered is meritless.
                                             7
Appellate Case: 21-9535    Document: 010110613171        Date Filed: 12/02/2021    Page: 8



 applicant.” Id. § 1208.16(c)(3)(i). The IJ found the mistreatment Koffi experienced

 did not amount to torture. Koffi summarily contests that finding, but the evidence

 does not compel a contrary conclusion. The police slapped him and injured his arm,

 possibly dislocating it, and detained him for a week, but he appeared to require only

 minimal treatment for his injury. The republican guard held him in jail for a week

 with inadequate nutrition and beat him daily, but Koffi did not detail the severity of

 those beatings or testify that he needed medical treatment. And although the

 republican guard detained him in a military prison for several months, Koffi testified

 he was not physically harmed there.3

       But even if Koffi’s mistreatment did amount to torture, “a [CAT] petitioner is

 not entitled to a presumption of future torture based on evidence of past torture; nor

 does a showing of past torture automatically render [him] CAT eligible.” Niang v.



       3
          The IJ apparently misunderstood Koffi’s testimony by stating that during the
 two and a half months he was held at the military prison, Koffi was “‘beaten’ every
 day,” “did not eat well,” and “the food was not adequate.” Admin. R. at 40. But
 Koffi’s testimony makes clear that he was beaten and received inadequate nutrition
 only during the one week the republican guard held him in a jail, and that while at the
 military prison, he was not harmed and in fact provided with vitamins because he was
 tired, unwell, and losing weight. See id. at 106. The IJ’s apparent misunderstanding
 of the testimony, however, is harmless, as Koffi’s testimony shows that his claim that
 he suffered torture is even weaker than the IJ believed. Therefore, we are confident
 that, based on Koffi’s testimony, any reasonable administrative factfinder would have
 reached the same conclusion—that Koffi was not tortured. See Allen v. Barnhart,
 357 F.3d 1140, 1145 (10th Cir. 2004) (explaining that a court may employ harmless
 error in the administrative-review context where the administrative factfinder
 considered relevant evidence but did so improperly, and the court can “confidently
 say that no reasonable administrative factfinder, following the correct analysis, could
 have resolved the factual matter in any other way”).

                                            8
Appellate Case: 21-9535    Document: 010110613171         Date Filed: 12/02/2021       Page: 9



 Gonzales, 422 F.3d 1187, 1202 (10th Cir. 2005). And here, the IJ relied on other

 evidence to deny CAT relief—none of Koffi’s family had been tortured, Koffi was

 able to successfully relocate in Ivory Coast for six months before he left, and country

 conditions were not so bad that Koffi was entitled to CAT relief without showing it is

 more likely than not he will face an individualized risk of torture if he returns. That

 reliance was proper. See 8 C.F.R. § 1208.16(c)(2), (3)(ii)-(iv) (requiring analysis of

 likelihood that applicant himself would be tortured, including feasibility of relocation

 without likelihood of torture and evidence of country conditions, in particular any

 “gross, flagrant or mass violations of human rights within the country of removal,

 where applicable”). And the record evidence does not compel a rational factfinder to

 conclude otherwise. Nor does Koffi’s summary reliance on Edu v. Holder, 624 F.3d

 1137 (9th Cir. 2010), because the issues in Edu were whether the agency properly

 denied CAT relief based on determinations that Edu could avoid future torture by

 giving up the political protests that had led to the torture, id. at 1143, 1145-46, and

 by internally relocating, id. at 1146-47. Koffi raises no such issues in this case.

                                  III. CONCLUSION

       We deny the petition for review.


                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                             9